Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
Claims 1 – 20 are currently pending and have been examined. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim Rejections - 35 USC § 112
Claim 2, 3, 12, and 17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2, 12, and 17 recite training a machine-learning model by training a machine-learning classifier.  It is unclear how the resulting trained classifier equates to a trained machine learning model. The relationship between the classifier and the model is not identified in the claim.  Claim 3 is rejected as it depends upon claim 2. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. 

Claims 1, 11, & 16 recite:
 receiving a plurality of carpool requests in a pricing unit, wherein the pricing unit
corresponds to a pair of price adjustment multipliers for determining prices for carpool requests
in the pricing unit;
determining an expected trip count 
plurality of carpool requests in the pricing unit and the pair of price adjustment multipliers;
for each of the plurality of carpool requests, generating a carpool matching probability of
the carpool request

requests to predict a probability for a carpool request to get matched;
constructing one or more Key Performance Indicator (KPI) models based on the plurality
of carpool matching probabilities and the pair of price adjustment multipliers; and
determining optimal values of the pair of price adjustment multipliers for the pricing unit
based on an optimization model maximizing an aggregated value of the one or more KPI models. 
The above recited limitations constitute fundamental economic practices.  “The courts have used the phrases “fundamental economic practices” or “fundamental economic principles” to describe concepts relating to the economy and commerce. The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept).  Other examples of “fundamental economic principles or practices” include [ but are not limited to ] offer-based price optimization.
The invention claimed here relates to supply of a good or service (carpool trips), demand for the service, and adjusting parameters to set a price for the service that optimizes performance indicators. In essence the invention is a method or system for price optimization of carpooling services.  
This judicial exception is not integrated into a practical application because trained machine learning models, one or more processors [of claim 11], non-transitory computer-readable memories storing instructions [ of claim 16] do not impose a meaningful limitation on the abstract idea . The additional elements are recited nominally and are recited in such a way that they amount to mere tools to implement the abstract idea using generic computer implementation. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as the additional elements are recited as mere tools to perform the abstract idea using generic computer implementation; they do not provide an inventive concept. For those reasons, the claims are rejected as unpatentable subject matter. 
	The dependent claims have been given the full two-part analysis. The dependent claims recite an abstract idea for the same reasons set forth with respect to the independent claims. The dependent claims do not recite further additional elements beyond those already recited in the independent claims and therefore cannot integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore, the dependent claims are likewise rejected as unpatentable subject matter pursuant to 35 U.SC. 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,6,7,11,15,16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0175632 A1 (Vora) in view of US-20130246207-A1 (Novak) further in view of US-20210374627-A1 (Mueller), further in view of US-20120254092-A1 (Malov).
Claim 1
 Vora teaches: A computer-implemented method, the method comprising:
obtaining a first machine-learning model trained to predict a probability for a given carpool request to convert to a trip;
 [Vora, Abstract, 0034, machine learning model may include a collection of vectors of floats where each vector represents a requestor and each float within the vector represents the probability that the requestor will choose a particular transportation option. Fig. 9, ]
receiving a plurality of carpool requests in a pricing unit, 
[Vora [0025] matching system may receive transportation requests from multiple transportation requestors; ]
for each of the plurality of carpool requests, generating a carpool matching probability of the carpool request by a second machine learning model based on the first expected trip count,
[Vora, [0029] dynamic transportation matching system may highlight or otherwise increase the prominence of one or more especially desirable and/or likely-to-be-selected options … based on determining that the probability that the requestor will choose the option is moderate and/or unclear.; Fig. 10.;[0034];[0045];[0047]]
wherein the second machine learning model is trained based on a plurality of historical carpool requests to predict a probability for a carpool request to get matched
[Fig. 13; [0017 the method may account for the requestor's preferences (e.g., based on historical data) to determine which options the requestor is likely to select, thereby improving user experience while also improving the odds that the requestor will select an option that benefits the transportation network; [0065] historical data may include request data; [0034] that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device and/or devices associated with requestors who share similar characteristics with a requestor associated with the requestor device.;[0034] a user event repository 910 that includes data about past requestor demographics and/or transportation option selections may supply the training and/or testing data.]
Vora does not expressly teach requests in a pricing unit; however Novak teaches: 
Receiving a plurality of carpool requests in a pricing unit; wherein the pricing unit corresponds to a pair of price adjustment multipliers for determining prices for carpool requests in the pricing unit;
[ [0032] For example, in San Francisco, there can a high number of requesters at a certain time (e.g., around 10 pm after a baseball game has ended) where transportation services or food services are requested so that there is a spike in demand, while supply (e.g., the availability of service providers or drivers) remains the same. In comparison, in a nearby city, such as San Jose, there is no spike in demand for the transportation services or food services at the same time. Due to the limited availability (e.g., inventory) of drivers and vehicles, system 100 can adjust the price for the service (e.g., increase the cost) for the requesters in San Francisco (or to requesters in a region within San Francisco). For those requesters and service providers, the price for the particular service can be adjusted (e.g., increased), while the price (e.g., the default price value) for other requesters and services providers in other areas remains the same] [0037] The price adjustment 150 can adjust the price relative to a default price by using multipliers.; 
[0051] The price can be adjusted based on one or more rules and/or models. For example, if the system determines that the amount of requesters significantly exceeds the amount of available service providers (e.g., demand is much higher than supply), the price for the service can be increased by an amount or by a multiplier. In another example, a model can be based on utilization percentages to determine the amounts or multipliers of price adjustments.
constructing one or more Key Performance Indicator (KPI) models based on the plurality of carpool matching probabilities and the pair of price adjustment multipliers; 
[0036]-[0037] Based on the determined locations and amount of requesters and the determined locations and amount of available service providers, the price adjustment can apply one or more rules or models in order to determine whether to adjust a price for the service.. For example, a model or metric that the price adjustment can use to adjust the price for a service can be based on a utilization parameter. [0051]
It would have been obvious to one of ordinary skill in the art to combine the teaching of Vora with the teaching of Novak as Novak provides the benefit that “the system can dynamically implement more effective pricing decisions for the service based on current supply and demand conditions for the service.” [0019]
The combination of Vora and Novak does not teach; however, Mueller teaches: 
determining an expected trip count by the first machine-learning model based on the plurality of carpool requests in the pricing unit and the pair of price adjustment multipliers; 

[Fig. 3; [0034] the routing optimizer derives potential trips for each time bucket. For each time bucket, an X number of trips are expected, in each time bucket, the routing optimizer computes all potential trips. This knowledge is used in deriving the potential trips for each time bucket by using quantitative models of how the data interact and correlate. The models are then linked into a unified workflow that provides potential trips as a function of the numerous input factors.; [0035] In one embodiment, the routing optimizer 208 comprises a machine learning component that trains on the historical and known data. The output of the training is a trained model that future historical and real-time data can be applied to in order to generate the potential trips. For the routing optimizer 208, Markov decision processes are used to estimate the number of trips based on the current or predicted factors
It would have been obvious to one of ordinary skill in the art to combine the technique of determining an expected trip count by the first machine-learning model based on the plurality of carpool requests in the pricing unit of Mueller to the system taught by the combination of Vora and Novak, as the technique of Mueller enables the system “to determine the best course of action to take given current circumstances” [0069]
The combination of Vora, Novak, and Mueller does not teach; however, Malov teaches: 
determining optimal values of the pair of price adjustment multipliers for the pricing unit
based on an optimization model maximizing an aggregated value of the one or more KPI models.
[Malov [0004]; [0029] optimal input value can be processed through modeling function to produce an optimal output value. [0051] optimal values may be values required to maximize the value of a particular KPI. Thus optimal values may differ for each KPI;[0057];[0058];[0103];[0131];[0132];[0253];[0278]

It would have been obvious to one of ordinary skill in the art to combine the technique of determining optimal values of price based on an optimization model maximizing a value of one or more KPI models of Malov to the system and method taught by the combination of Vora, Novak, and Mueller. The technique of Malov can be used in any sector that has customer centric pricing and can determine optimal prices based on the historical data set (demand modeling of the historical data set) and in particular may a lign a price charged with the value created for a specific customer segment, and relevant time and place. [Malov, 0047] Further the Economic modeling and price optimization [technique of Malov] may deal with multiple variables to realistically consider the impact of variations in those variables on KPIs. [0050].

Claim 6. The combination of Vora, Novak, Mueller, and Malov teaches the limitations of claim 1.  Vora teaches: The method of claim 1, wherein the determining the expected trip count by the first machine-learning model based on the plurality of carpool requests in the pricing unit comprises: for each of the plurality of carpool requests in the pricing unit, determining the
probability for the carpool request to convert to a trip;
[Vora, Abstract, 0034, machine learning model may include a collection of vectors of floats where each vector represents a requestor and each float within the vector represents the probability that the requestor will choose a particular transportation option. Fig. 9, ]

Mueller teaches: determining the first expected trip count based on a total number of the plurality of carpool requests and the probabilities.[Mueller Fig. 3; [0034] the routing optimizer derives potential trips for each time bucket. For each time bucket, an X number of trips are expected, in each time bucket, the routing optimizer computes all potential trips. This knowledge is used in deriving the potential trips for each time bucket by using quantitative models of how the data interact and correlate. The models are then linked into a unified workflow that provides potential trips as a function of the numerous input factors.; [0035] In one embodiment, the routing optimizer 208 comprises a machine learning component that trains on the
historical and known data. The output of the training is a trained model that future historical and real-time data can be applied to in order to generate the potential trips. For the routing optimizer 208, Markov decision processes are used to estimate the number of trips based on the current or predicted factors
It would have been obvious to one of ordinary skill in the art to combine the technique of determining an expected trip count by the first machine-learning model based on the plurality of carpool requests in the pricing unit of Mueller to the teaching of  determining the probability for the carpool request to convert to a trip of Vora. Vora teaches [0021] Additionally, “displaying all available transportation options may overwhelm the transportation requestor, leading the transportation requestor to make a less optimal selection than if low-probability or otherwise
unfavorable options were not displayed.” As the technique of Mueller enables the system “to determine the best course of action to take given current circumstances,” [0069]; the combination of the two references yields a system that determines an expected trip count that is more likely and more favorable to a viewing requestor when the trip count is based on a total number of requests and the probability for the carpool request to convert to a trip.
Claim 7
Vora, in view of Novak in view of Mueller in view of Malov teaches the limitations of claim 1. Vora further teaches: wherein the generating the carpool matching probability of the carpool request further compnses: generating the carpool matching probability of the carpool request based on the second machine learning model  [Vora Abstract, [0034], [0029], Fig 9, Fig. 10, [0045], [0047].
 Novak further teaches: identifying a second pricing unit that is spatially and temporally adjacent to the pricing unit of the carpool request; Novak [0032] teaches a second pricing unit [San Jose] that is spatially adjacent to pricing unit of carpool request [in nearby city San Francisco]. See rationale to combine Novak provided with respect to claim 1. 
In Novak a second pricing unit is temporally the same as the pricing unit of the carpool request [Novak [0032] In comparison in a nearby city such as San Jose, there is no spike in demand for the transportation services at the same time.]; however, Mueller teaches
 identifying a second pricing unit that is temporally adjacent to the pricing unit of the carpool request
 [0105] In example 8, the subject matter of any of examples 1-7 can optionally include wherein the generating, receiving, and analyzing continuously occurs for different time buckets; [0109] generating the flight operation set comprises creating the one or more time buckets that each represents a time slot during an operating period; accessing historical data and known factors, at least some of the historical data and known factors corresponding to the operating period; deriving potential trips for each time bucket; and optimizing combinations of potential trips for each time bucket;[0116] within a predetermined time period of the one or more time buckets, real-time data including weather forecasts and actual demand for transportation services;
determining a second expected trip count by applying the first machine-learning model to a plurality of carpool requests in the second pricing unit;
Mueller [0035] In one embodiment, the routing optimizer 208 comprises a machine learning component that trains on the historical and known data. The output of the training is a trained model that future historical and real-time data can be applied to in order to generate the potential trips. [0109] generating the flight operation set comprises creating the one or more-time buckets that each represents a time slot during an operating period; accessing historical data and known factors, at least some of the historical data and known factors corresponding to the operating period; deriving potential trips for each time bucket.
Mueller further teaches a first expected trip count, the second expected trip count, Mueller [0035];[0105]; [0109]; [0116] See rationale to combine with respect to claim 1. 
Claim 11 – Claim 11 which is directed to a system recites limitations parallel in nature to those of claim 1 which is directed to a computer-implemented method. Therefore, see the relevant rejection of claim 1. 
Claim 15 – Claim 15 which is directed to a system recites limitations parallel in nature to those of claim 7, which is directed to a computer-implemented method. Therefore, see the relevant rejection of claim 7. 
Claim 16 - Claim 16, which is directed to a non-transitory computer-readable medium, recites limitations parallel in nature to those of claim 1, which is directed to a computer-implemented method. Therefore, see the relevant rejection of claim 1.
Claim 20 - Claim 20, which is directed to a non-transitory computer-readable medium, recites limitations parallel in nature to those of claim 7, which is directed to a computer-implemented method. Therefore, see the relevant rejection of claim 7.

Claims 2, 3, 12, and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Vora, Novak, Mueller, and Malov, further in view of US-20210192585-A1 (Gulati), in view of Sidath Asiri, Machine Learning Classifiers| What is classification?, Towards Data Science, June 11, 2018 (Asiri), in view of US-20160148233-A1 (Dangaltchev).
Claim 2 – The combination of Vora, Novak, Mueller and Malov teach the limitations of claim 1. Vora further teaches: The method of claim 1, further comprising:
training the first machine-learning model by:obtaining training data from a plurality of historical carpool requests from a plurality of pricing units, [Vora 0034- trained … based on previous history of selections made by the requestor device/devices associated with the requestors]
wherein the training data comprises, for each historical carpool request, a rider-expected carpool matching probability of the historical carpool request [0034]- if a requestor had previously been In the habit of selecting luxury transportation options but has not selected a transportation option in the past month or has just refused a luxury transportation option in the past day, the model may determine that the probability of the requestor selecting a luxury transportation option is lower, 
and a label indicating whether the historical carpool request was converted to a historical trip; and [0046] – systems select transportation options to complete the transportation requests based at least in part on a history of previously selected transportation options associated with the transportation requestor. Examiner interprets previously selected transportation options to correspond to a historical carpool request that was converted to a historical trip.
 and generate output comprising a probability for the given carpool request to convert to a trip. [Vora, 0034, the output of a machine learning model may include a collection of vectors of floats where each vector represents a requestor and each float within the vector represents the probability that the requestor will choose a particular transportation option. Fig. 9,; [0034] recent history of requestor may be weighed higher than older history…model may determine probability of requestor is lower than if user had recently selected an option.]
Vora does not teach: wherein the training data comprises, for each historical carpool request, a pair of historical price adjustment multipliers applied to the historical carpool request; however, Novak teaches this:
 [0042] the price adjustment can also provide the adjusted price to a system database such as a pricing database or any other database discussed with respect to system, so that it can be stored and maintained as historical data. For example the instance in time in which the price was adjusted (date and time) can be paired and stored with the adjustment in price (increased or decreased), the geographic location or area (a particular city) and the determined amount of requesters and available service providers. The price adjustment can use the stored historical data with the adjusted price information…in order to adjust the price for a service at a later time. [0060] adjusted price can be increased further or decreased based on … historical data. [0065] the processor can process the received data and other data such as historical data in order to adjust the price for a service relative to a default price. [0034] systems database can also include a rules or models database which store entries corresponding to rules and/or models used by the price adjustment for making dynamic pricing decisions. Models can include relevant economic models for adjusting prices for services based on supply and demand. The rules and models database can include rules for limiting the increase or decrease in a price adjustment.  It can make these determinations by using data from historical data system databases. See rationale to combine with respect to claim 1.
Gulati teaches: receive input comprising a pair of price adjustment multipliers applied to a given carpool request of a given rider and the rider-expected carpool matching probability of the given rider [0154] matching system may use attributes compatible with user attributes that may be…received from user device. User preferences may include a shared ride mode… and constraint parameters. User attributes include requestor attributes such as probability of conversion for a transportation request with attributes associated with walking distance, vehicle capacity, modality type, etc. … maximum price. 
One of ordinary skill in the art before the effective date of filing would have found it obvious to combine the teaching of Gulati with the system of Vora and Novak because the system may achieve swift and accurate match determination. [0158]
Asiri teaches the known technique of training a machine-learning classifier based on the training data  “A classifier utilizes some training data to understand how given input variables relate to the class.” “Eager learners construct a classification model based on the given training data before receiving data for classification.” It would have been obvious to one of ordinary skill in the art to combine the known technique of Asiri because this technique requires less time to predict. 
 Dangaltchev teaches: to receive input comprising a pair of price adjustment multipliers applied to a given carpool request of a given rider and the rider-expected carpool matching probability of the given rider 

The probability computation module 324 may match attributes of a user (e.g., clickstream history, purchase history, etc.) and a product (e.g., average sales price, deviation in sales prices from the average sales price, etc.) with a model in the discount pricing models 250. The probability computation module 324 may calculate one or more purchase probabilities at one or more discounted prices using an appropriate discount pricing model. [0088]

It would have been obvious to one of ordinary skill in the art to combine the teaching of Dangaltchev with the system of Vora in view of Novak because it may then use the model to determine purchase probabilities at a variable discounted price. [0088]

Claim 3 – Vora in view of Novak, in view of Mueller, in view of Malov, in view of Gulati, in view of Asiri, in view of Dangaltchev teaches the limitation of claim 2. 
Vora further teaches: wherein the rider-expected carpool matching probability of the
historical carpool request is determined based on historical carpool requests of a rider of the historical carpool request. Vora [0065] historical data may include request data; [0059]ride services module may implement matching algorithms… ride services module may use rule-based algorithms and or machine-learning models for matching
Claim 12- Claim 12 which is directed to a system recites limitations parallel in nature to those of claim 2, which is directed to a computer-implemented method. Therefore, see the relevant rejection of claim 2.

Claim 17- Claim 17 which is directed to a non-transitory computer readable medium recites limitations parallel in nature to those of claim 2, which is directed to a computer-implemented method. Therefore, see the relevant rejection of claim 2.


Claims 4, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vora, in view of Novak, in view of Mueller, in view of Malov, further in view of KR-20210004099-A (Park).
Claim 4 – Vora in view of Novak in view of Mueller in view of Malov teach the limitations of claim 1. Park teaches: wherein the pair of price adjustment multipliers comprises a carpool-matched price adjustment multiplier and a carpool-unmatched price adjustment multiplier, the carpool-matched price adjustment multiplier is applicable to a given carpool request for determining a carpool-matched price, and the carpool-unmatched price adjustment multiplier is applicable to the given carpool request for determining a carpool-unmatched price, wherein the carpool-matched price is enforced when the given carpool request is matched with another carpool request, and the carpool-unmatched price is applied when the given carpool request fails to be matched. 
A and B denote an additional amount for the fare setting factor. .. an additional payment amount may be determined according to the number of additional passengers for the ride. If there are two passengers in total due to an additional number of passengers in addition to the passengers, the final fare may be set at 3,900 won, which is 1.5 times the initial fare of 2,600 won.  If an additional co-rider requests co-boarding … a premium price of 3,400 won may be presented to the occupant's terminal by presenting a premium price. In this case 50% of the fare of the additional shared occupant may be obtained as a driver’s gain, and the remaining 50% may be provided to collect only 900 won by deducting the fare of the first shared occupant from 2,600 won. [ Park, page 5]
It would have been obvious to one of ordinary skill in the art to combine the technique of a carpool-matched price adjustment multiplier and a carpool un-matched price adjustment multiplier of Park because it provides a service with logic and judgment structure that can be reasonably used to determine whether to board a joint board. Examiner interprets that a joint board corresponds to the match of a co-passenger in a carpool. [Park, page 2]
Claim 13 - Claim 13 which is directed to a system recites limitations parallel in nature to those of claim 4, which is directed to a computer-implemented method. Therefore, see the relevant rejection of claim 4.
 Claim 18 - Claim 18 which is directed to a non-transitory computer readable medium recites limitations parallel in nature to those of claim 4, which is directed to a computer-implemented method. Therefore, see the relevant rejection of claim 4.
Claims 5, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vora, in view of Novak, in view of Mueller, further in view of Malov, in view of CN-110245976-A (Yu), in view of CN-110447050-A (Xu).
Claim 5 -Vora in view of Novak, in view of Mueller, in view of  Malov teach the limitations of claim 1. 
Novak further teaches: wherein the constructing one or more KPI models based on the
plurality of carpool matching probabilities and the pair of price adjustment multipliers compnses: obtaining an original price for each of the carpool requests based on at least one of
estimated travel time and estimated travel distance; [Novak, [0038] A default price or price value can correspond to different types of fees or costs for a service. For example, the default price can be a cost per amount of time ( e.g., dollar per minute), a cost per amount of distance traveled ( e.g., dollar per mile), a flat fee or rate, or a combination of any of the different types of fees or costs.
determining the expected value of the carpool request based on the original price and the expected price adjustment multiplier; and [Novak [0037] [price adjustment can adjust the price relative to a default price by using multipliers.  Price adjustment can apply a multiplier to indicate price needs to be increased by 1.5 times the default price value. The price adjustment can decrease the price using a multiplier such as 0.75x to indicate that the price needs to be decreased by 0.75 times the default price value.; [0038] Depending on the different implementations, the price adjustment can adjust the price, relative to the default price, for any type of fee structure. Depending on [0040] after price has been adjusted price adjustment can then provide adjusted price to the device interface. 
 Yu teaches: determining an expected price adjustment multiplier based on the pair of price adjustment multipliers, the carpool matching probability, and a complement of the carpool matching probability; [ Yu, pages 1 -2, 5-6] dynamic fare customization method based on big data, establishes a curve database containing the passenger ticket selling probability of the railway lines …obtain a curve for predicting the sale probability of the passenger ticket…the price making module predicts probability of passenger travel willingness and adjusts the fare… to ensure that the total revenue reaches the maximum under the condition that the passenger demand is met. Data input module input data comprises price of the departure day ticket, curve matching module in data identification module obtains a group of passenger ticket selling probability curves, and calculates probability of the group of passenger ticket selling probability curves in the pre-sales period. (4) dividing the pre-sales period of the high-speed railway passenger ticket into T periods, wherein a probability of the travel intention of one passenger in each period is G (t), and the price making module predicts the probability G (t) of the travel willingness ofthe passenger in the pre-sales period according to the prediction curve provided by the curve matching module;
Assuming that the reservation price distribution function of each passenger is F (X), the density function thereof is F (x), X is the reservation price of the passenger (obtained by the questionnaire), the passenger ticket price P is less than or equal to X, the passenger ticket purchasing behavior occurs, and the passenger ticket price X is lower than the probability that the passenger ticket price X is lower than the passenger inner heart retention price; In the above-mentioned recursion formula, P is the remaining passenger ticket number I, the remaining period number is T, the passenger ticket price is T, and 0 ≤ T ≤ T − 1; P = P/B * alpha (T), where P B is the basic fare, that is, the current high-speed railway fare,and alpha (t) is the fare floating percentage; When the fare is floated, the fare of the 60% seat is floated, the fare of the rest 40% of the seat is down-regulated, the coordinate axis is translated, beta = 0 at 60% of the preference factor curve, and finally the floating factor curve of the [- B, A] part is selected.. FIG. 6 is a result after fare adjustment using the method of the present invention.. The inspection result can be used to adjust the overall benefit of the transportation enterprise.
It would be obvious to one of ordinary skill in the art to combine the teaching of Yu with the system of Vora in view of Novak because “the passenger demand is fully considered, economic benefits and social benefits of the transportation enterprise are increased while the satisfaction of the passenger is improved, the market process of the transportation enterprise is accelerated, and the competitiveness …in the passenger market is improved. [Yu, page 1]

 Xu teaches: constructing one KPI model based on a plurality of the expected values of the plurality of carpool requests.
For each driver-order pair, determining a first matching value based at least in part on the driver and order of each driver order pair, obtaining a distribution coefficient, wherein the allocation coefficient is associated with a service score of a driver in each driver-order pair, and determining an adjusted matching value based on the first matching value and the allocation coefficient.
Constructing one KPI model based on a plurality of expected values of the plurality of carpool requests [In some embodiments, the determining the estimated value difference may include determining an estimated value difference according to a Markov decision process (MDP) based on historical service information associated with the plurality of drivers] Value difference corresponds to profit as it is the difference in driver cost and value of the order.
 One of ordinary skill in the art would have known that combining the technique of Xu would to the system of Vora in view of Novak would lead to predictable results and an improved system as the state of the prior art shows the ability to combine such techniques into similar systems. [Xu, page 3; For example, the systems and methods of the present application may be applied to different transportation systems, including land, marine, aerospace, etc. or any combination thereof. The vehicle of the transportation system may include a taxi, a private car, a downwind vehicle, a bus, a train, a moving vehicle, a high-speed rail, a subway, a ship, an airplane, an airship, a hot balloon, an unmanned vehicle, or the like, or any combination thereof… For example, the system may be an on-line transportation service platform for transportation services, such as a gateway service, a dedicated vehicle service, a vehicle delivery service, a carpooling service, a public car service, a valet service, and a shift service, among others. [Xu, page 3].
Claim 14 – Claim 14 which is directed to a system recites limitations similar to those of claim 5, which is directed to a computer-implemented method. Therefore, see the relevant rejection of claim 5. 
Claim 19 - Claim 19 which is directed to a non-transitory computer-readable medium recites limitations similar to those of claim  5 which is directed to a computer-implemented method. Therefore, see the relevant rejection of claim 5. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vora, in view of Novak, in view of Mueller, in view of Malov, further in view of US-20180157984-A1 (O'Herlihy), in view of US-20200111015-A1 (Liu).
Claim 8. Vora in view of Novak in view of Mueller in view of Malov teach the limtations of claim 1. Vora further teaches: training the second machine learning model based on the plurality of historical carpool requests from a plurality of pricing units [Vora 0034 - trained … based on previous history of selections made by the requestor device/devices associated with the requestors]
Mueller teaches: wherein the training comprises, for each of the plurality of historical carpool requests: identifying a third pricing unit to which the historical carpool request belongs; obtaining a third trip count in the third pricing unit during a historical period of time; obtaining one or more trip counts in one or more different pricing units that are spatially and temporally adjacent to the third pricing unit; Mueller  [0105] In example 8, the subject matter of any of examples 1-7 can optionally include wherein the generating, receiving, and analyzing continuously occurs for different time buckets. [0109] generating the flight operation set comprises creating the one or more time buckets that each represents a time slot during an operating period; accessing historical data and known factors, at least some of the historical data and known factors corresponding to the operating period; deriving potential trips for each time bucket; and optimizing combinations of potential trips for each time bucket.[0116] within a predetermined time period of the one or more time buckets, real-time data including weather forecasts and actual demand for transportation services; Mueller [0035] In one embodiment, the routing optimizer 208 comprises a machine learning component that trains on the historical and known data. The output of the training is a trained model that future historical and real-time data can be applied to in order to generate the potential trips. [0109] generating the flight operation set comprises creating the one or more time buckets that each represents a time slot during an operating period; accessing historical data and known factors, at least some of the historical data and known factors corresponding to the operating period; deriving potential trips for each time bucket; 
Mueller further teaches: the third trip count, the one or more trip counts, Mueller [0034] Effectively, in each time bucket, the routing optimizer 208 computes all potential trips. In some embodiments, the routing optimizer 208 can learn from historical data which vertiports will most likely be online depending on time of year, location, weather conditions, or time of day. The routing optimizer 208 also learns from historical data a pattern of demand for specific vertiports. This knowledge is used in deriving the potential trips for each time bucket by using quantitative models of how the data interact and correlate. The models are then linked into a unified workflow that provides potential trips as a function of the numerous input factors.
O'Herlihy teaches: extracting a plurality of features of the historical carpool request; inputting the plurality of features into the second machine learning model to predict a carpool matching probability; [0035] The trip monitoring module 270 receives trip data (also herein referred to as “service data”) about trips as trips occur. Initially, the trip data includes user features and trip features from the trip request; [0036] Trip data collected by the trip monitoring module 270 is stored in the trip store 230. The trip store 230 holds data about completed trips. The stored trip data can include the request that initiated the trip and associated metadata (i.e., user features and trip features),; [0038] An embodiment of the user state model generator 240 generates the user state prediction model using supervised machine learning. The user state model ; [0052] . A system 130 receives 500 trip data about a plurality of trips. The trip data comprises trip requests submitted by users who want to receive trips from providers associated with the system 130. The system 130 trains 510 a computer model to predict a user state of a user who submits a trip request. The computer model is created using past trip requests the system 130 has received from some or all of the users who have submitted trip requests. Data about past trip requests that is incorporated into the model may also include validation data indicating whether a trip request and its features were associated with a use generator 240 trains and validates the models using training data derived from the request data stored in the request data store  [0051] The user state model 350 is trained with user features 330 and trip features 340 for some or all user requests received by the system. [0045] The user features 330 and trip features 340 are input into a user state model 350. The user state model 350 is trained using information about user features 330 and/or trip features 340 for some or all users of the system 130. The user state model compares the user features 330 and trip features 340 from the current request based on the user features 330 and trip features 340 associated with unusual states associated with past ride requests submitted by various users
adjusting one or more parameters of the second machine learning model [0006] the system may alter parameters associated with trip coordination for the requested trip.; Different trip parameters may be altered in different situations
It would have been obvious to one of ordinary skill in the art to combine the teaching of O’Herlihy to the system and method of Vora in view of Novak as O’Herlihy’s system provides the advantage of matching a user with the most appropriate provider [0006], and thus avoid negatively impacting the transport experience for the user or provider, [0003]. 
 Liu teaches: based on the predicted carpool matching probability and a label of the historical carpool request indicating whether the historical carpool request was actually matched. [0009] Actual parameters and predicted parameters of each group of the segmented historical prediction data are compared with one another to determine differences evidencing prediction errors. Based on those comparisons, the method includes adjusting the parameters defined by the prediction model for each group of the segmented input data.
[0042] Still referring to the learning layer 204 of the flow process 200 of FIG. 2, the historical prediction data 220 of each of the segmented groups 1 through N is then passed to the coefficient optimization model 228. The coefficient optimization model 228 for each segmented group 1 through N compares previous prediction values derived from the historical prediction data 220 with corresponding actual values derived from the historical prediction data 220 to generate equalization coefficient factor pairs 1 through N as shown in layer 204. The general example of FIG. 4 depicts equalization coefficient matrixes [A, B] for predictive models in general where A and B are used to adjust the parameters provided by the predictive model 212 from routine layer 202
It would have been obvious to one of ordinary skill in the art to combine the teaching of Liu to the system of Vora and Novak because it provides the benefit of enhancing the accuracy of predictions of a prediction model. [0003]

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Vora, Novak, Mueller, Malov, in view of O'Herlihy.
Claim 9 Vora in view of Novak in view of Mueller in view of Malov teach the limitations of claim 1. O'Herlihy teaches: wherein the generating the carpool matching probability of the
carpool request is further based on a plurality of features of the carpool request, wherein the plurality of features comprises at least one of: spatial features of the carpool request; temporal features of the carpool request; [0028]  Trip features may include spatial and temporal data related to a trip request (e.g., the time of day and location from which a user requests the trip or trip pickup location)point of interest associated with the carpool request; estimated trip duration; or estimated trip distance. See rationale to combine O’Herlihy above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vora, Novak, Mueller, Malov,US-20010051932-A1 ( Srinivasan), in view of US-10628771-B1 (Silica).
Claim 10 
 Vora in view of Novak in view of Mueller in view of Malov teach the limitations of claim 1. Srinivasan teaches : the pair of price adjustment multipliers as decision variables, 
[0021] Analysis of the results of the experiments reveal optimal values of key market decision variables such as price. It would have been obvious to one of ordinary skill in the art to combine the teaching of Srinivasan because “The translation of an optimal value for a key variable (for example, price) to the entire market can be done on a real-time basis.” [0024] Furthermore, “[0025] Continuous real-time modeling with appropriate integration to existing systems on critical factors like price, promotion, financing, content, discount schemes and product bundling give companies using the method and system of the present invention a huge competitive advantage.”
 Sicilia teaches the well-known technique of an optimization model comprising an objective function as a weighted sum of the one or more KPI models. KPIs 901-903, each of which is computed as a weighted sum 905 of several other KPIs (e.g., KPI 907), which can be referred to as sub-KPIs. Col 20 lines 29 -34 ; Col 17 lines 13 -16 analytics engine includes various functions that can be invoked by users to analyze data, including machine learning algorithms for categorizing data, generating predictions on data, etc. It would have been obvious to one of ordinary skill in the art to combine the teaching of Sicilia because “The techniques introduced here, therefore, address (among other things) the lack of availability to business executives of cross-silo information to support their decision-making processes.” Col 3 lines 8 – 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            

/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628